IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40933
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE LUIS GARCIA-GARCIA,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-104-1
                      --------------------
                          June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Jose Luis Garcia-Garcia appeals from his conditional guilty-

plea conviction for illegal reentry following deportation in

violation of 8 U.S.C. § 1326.   Garcia-Garcia contends that the

district court erred in denying his motion to suppress and to

dismiss the indictment, in which he argued that his prior

deportation proceedings violated his right to due process.     He

concedes that the only issue raised in this appeal is foreclosed

by our decision in United States v. Benitez-Villafuerte, 186 F.3d




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-40933
                               -2-

651, 656-60 (5th Cir. 1999), cert. denied, 120 S. Ct. 838 (2000).

The decision of the district court is AFFIRMED.